     Case 2:20-cv-01302-AGR Document 16 Filed 07/17/20 Page 1 of 1 Page ID #:937




 1   IRENE RUZIN, Attorney at Law (CSB #125763)
     Law Offices of Irene Ruzin
 2   16311 Ventura Blvd., Suite 900
 3   Encino, CA 91436
     Tel: (818)325-2888
 4
     Fax: (818)325-2890
 5   E-mail: ireneruzin@gmail.com
 6
     Attorney for Petitioner, KEVIN HOGAN
 7
                           UNITED STATES DISTRICT COURT
 8
 9                       CENTRAL DISTRICT OF CALIFORNIA

10                                 WESTERN DIVISION
11
     KEVIN HOGAN,                             )   Case No.: CV 20-1302 AGR
12                                            )
13         Petitioner,                        )   JUDGMENT
                                              )
14         v.                                 )   ALICIA G. ROSENBERG
15                                            )   UNITED STATES MAGISTRATE
     ANDREW M. SAUL,                          )   JUDGE
16   Commissioner of Social Security,         )
17                                            )
           Defendant.
18                                            )
                                              )
19
20
           In accordance with the Order of this Court filed concurrently herewith, IT IS
21
     HEREBY ADJUDGED that the above referred action be dismissed in its entirety
22
     without prejudice pursuant to Rule 41(a) (1) of the Federal Rules of Civil
23
     Procedure, the parties to bear their own costs and fees.
24
25          -XO\  
     DATED: ______________________
26                                                  _____________________________________
                                                    ALICIA G. ROSENBERG
27
                                                    UNITED STATES MAGISTRATE
28                                                  JUDGE
